Citation Nr: 1749444	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-06 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 20 percent for bilateral hearing loss.

2.  Whether a separate disability rating is warranted for chronic otitis externa (claimed as dizziness, ear infections, scarring, and fluid buildup in the ears). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1980 to July 1980.

This appeal derived from a downstream element of an informal claim for service connection for bilateral hearing loss that was received in July 2010.  A formal service connection claim was received in August 2010.  This appeal comes to the Board of Veterans' Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, granted service connection for bilateral hearing loss and assigned an initial 20 percent disability rating effective July 20, 2010 (the day the service connection claim was received by VA).  

In July 2016, the Board remanded the issue of an initial disability rating in excess of 10 percent for additional development.  Pursuant to the Board remand instructions, additional VA treatment records were obtained an associated with the claims file.  The Veteran was afforded a VA examination in November 2016 to assist in determining the current severity of the bilateral hearing loss, to include whether the claimed dizziness, ear infections, scarring, and fluid buildup were symptoms or residuals of the service-connected bilateral hearing loss.  As will be discussed below, the Board finds that the currently diagnosed chronic otitis externa (manifested by symptoms of dizziness, ear infections, scarring, and fluid buildup) is a residual of the service-connected bilateral hearing loss and a separate 10 percent disability rating is warranted under 38 C.F.R. § 4.87, Diagnostic Code 6210 (2017).  As such, any discussion with regard to the adequacy of the November 2016 VA examination report with respect to this issue is rendered moot.  The Board has recharacterized the issues on the title page to include the issue of a separate compensable rating for chronic otitis externa as a residual of the service-connected bilateral hearing loss.    

The November 2016 VA examiner noted that puretone thresholds could not be determined because of poor inter-test reliability upon audiometric testing.  The VA examiner noted that the Veteran had to be prompted to respond during speech reception threshold (SRT) testing.  The VA examiner indicated that the Veteran's responses to behavioral audiometry testing were unreliable and invalid and that use of speech discrimination scores (based on the Maryland CNC test) were not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that made combined use of puretone average and word recognition scores inappropriate.  

The Board finds that the evidence does not show that the VA examination was inadequate to warrant another VA examination.  Further, VA treatment record notes that the Veteran underwent audiometric testing at repeatedly from 2011 to 2016 to obtain hearing aids as well as to monitor the continued hearing loss at which auditory thresholds are recorded and word recognition scores were addressed.  As such, the Board finds that there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In April 2016, the Veteran and his spouse testified at a Board videoconference hearing at the local RO in St. Petersburg, Florida, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.   


FINDINGS OF FACT

1.  For the initial rating period from July 20, 2010 to July 8, 2015, audiometric testing revealed, at worst, Level VI hearing acuity in the right ear and Level V hearing acuity in the left ear.

2.  For the initial rating period from July 8, 2015 to January 8, 2016, audiometric testing revealed, at worst, Level VII hearing acuity in both ears.

3.  For the initial rating period from January 8, 2016, audiometric testing revealed, at worst, Level VIII hearing acuity both ears.

4.  The currently diagnosed chronic otitis externa is causally related to the service-connected bilateral hearing loss.

5.  For the entire initial rating period from July 20, 2010, the Veteran's chronic otitis external has been manifested by symptoms of pain, swelling, fluid buildup resulting in serous discharge and slight dizziness, imbalance, and water-in-ear sensations, and itching requiring frequent and prolonged treatment.   


CONCLUSIONS OF LAW

1.  For the initial rating period from July 20, 2010 to July 8, 2015, the criteria for an initial disability rating in excess of 20 percent for bilateral hearing loss have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2017).

2.  Resolving reasonable doubt in favor of the Veteran, for the rating period from July 8, 2015 to January 8, 2016, the criteria for an initial disability rating of 40 percent, but no higher, for bilateral hearing loss have been met.  38 U.S.C.A.	 §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2017).

3.  Resolving reasonable doubt in favor of the Veteran, for the rating period from January 8, 2016, the criteria for an initial disability rating of 50 percent, but no higher, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2017).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for a separate 10 percent disability rating for chronic otitis externa, as secondary to the service-connected bilateral hearing loss, have been met for the entire initial rating period from July 20, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.87, Diagnostic Code 6210 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson,	 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R.	 § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds,	 444 F.3d 1328 (Fed. Cir. 2006).  

The Board is granting a separate 10 percent rating for chronic otitis externa under 38 C.F.R. § 4.87, Diagnostic Code 6210 (the maximum available under that diagnostic code) as a residual of the service-connected bilateral hearing loss.  With respect to the initial disability rating for bilateral hearing loss, in this case, notice was provided to the Veteran in September 2010, prior to the initial adjudication of the claim in May 2011.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Further, this issue comes before the Board on appeal from the decision which also granted service connection; therefore, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim that was granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, VA examination reports, a copy of the April 2016 Board hearing transcript, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in April 2011 and November 2016.  The Board finds that the VA examination reports, in connection with other evidence of record, are thorough and adequate and provide a sound basis upon which to base decisions with regard to the issues on appeal.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination and audiometric testing, and specifically addressed the symptoms and impairments listed in the relevant criteria in the potentially applicable diagnostic codes.  The November 2016 VA examiner provided rationale for why puretone audiometric test results were invalid.   

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the instant case, the April 2011 VA examiner noted that the Veteran reported difficulty understanding speech requiring others to frequently have to repeat what they have said.  As the VA examiner considered the functional effects of the Veteran's hearing loss ability, the Board finds that the examination of record is adequate to adjudicate the appeal and no further examination is necessary.

Further, the Board has not just relied on the VA examination reports, but has relied on all evidence of record that is relevant to rating the bilateral hearing loss, including VA treatment records, and statements from the Veteran during the course of this appeal and to healthcare professionals.  See 38 C.F.R. § 4.2 (2017) ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture"); 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (West 2014) ("Secretary shall consider all information and lay and medical evidence of record in a case").   

Finally, with respect to the instances of dizziness that the Veteran reports associated with chronic otitis externa (discussed in detail below), when there is a history of remission and recurrence of a condition, the duty to assist encompasses the obligation to evaluate a condition during an active, rather than inactive, phase.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (concluding that examination during remission phase did not accurately reflect elements of disability that caused veteran to miss three to four months of work at a time).  However, in Voerth v. West, the Court held Ardison inapplicable where a veteran's disability, in its recurrent state, did not affect earning capacity and the worsened condition did not last more than a few days.  Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (holding that condition that became inflamed approximately twice a year for a few days did not require examination during flare-up).  The evidence of record does not reflect that the instances of dizziness/imbalance last more than a short period of time (when the Veteran stands up quickly).  Nor has the Veteran alleged that the occasional dizziness affects earning capacity.  As such, the Board finds that additional examination is not required.

The Veteran and his spouse testified at a hearing before the Board in April 2016 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issue on appeal.  

The Veteran's Law Judge specifically asked and the Veteran testified regarding symptoms, limitations, and problems associated with the bilateral hearing loss.  As the Veteran presented evidence of symptoms due to the bilateral hearing loss, including ear infections, dizziness due to fluid buildup, and bilateral ear pain, and there is additionally medical evidence reflecting the severity of the bilateral hearing loss and associated chronic otitis externa, there is both lay and medical evidence reflecting on the degree of disability, and there is no overlooked, missing, or outstanding evidence as to this issue.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the issue based on the current record.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of  38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.         

Disability Rating Laws and Regulations 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2017).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has assigned "staged" ratings for the bilateral hearing loss of 20 percent from July 20, 2010 to July 8, 2015, 40 percent from July 8, 2015 (the date of audiometric test results reflecting entitlement to a higher disability rating) to January 8, 2016, and 50 percent from January 8, 2016 (the date of audiometric test results reflecting entitlement to a higher disability rating).  The Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the initial rating period for the chronic otitis externa.  

Initial Rating for Bilateral Hearing Loss

The Veteran is in receipt of a 20 percent disability rating for the service-connected bilateral hearing loss from July 20, 2010 (the date the informal service connection claim was received by VA) under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Ratings for defective hearing range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz or Hz).  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85.  

Pursuant to the rating schedule, the assignment of a rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In cases in which the rating of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described below.  38 C.F.R. § 4.85(c).  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Similarly, if the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).    

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R.	 § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage rating is located at the point where the row and column intersect.  38 C.F.R.		 § 4.85(e).

The Veteran contends generally that the service-connected bilateral hearing loss has manifested in more severe symptoms than contemplated by the 20 percent disability rating assigned.  In a June 2011 notice of disagreement, the Veteran contended that the bilateral hearing loss affects health and normal activities of daily living.  The Veteran contended that this was not adequately taken into account when assigning the initial disability rating.  In a March 2013 substantive appeal (on a VA Form 9), the Veteran indicated that he did not agree with the assigned disability rating because his hearing had worsened and was affecting him.  In a September 2013 written statement through the representative, the Veteran contended that his hearing loss had worsened from what was reflected at the time of the April 2011 VA examination.  

At the April 2016 Board hearing, the Veteran testified that the bilateral hearing loss had worsened resulting in him being provided stronger hearing aids.  The Veteran reported effects on his daily life such as not being able to hear emergency sirens when driving or a fire alarm in his apartment while asleep.  

In a September 2017 written statement through the representative, the Veteran contended that he is inadequately rated for the bilateral hearing loss based on the severity of the condition.  The Veteran contended that a hearing test, such as the one administered at the November 2016 VA examination, does not adequately portray the severity of the bilateral hearing loss because it was conducted in the sterile quiet of an audiology booth and does not reflect the severity of the disorder in the aspect of normal daily life.   

From July 20, 2010 to July 8, 2015

After a review of all the evidence, the Board finds that, for the initial rating period from July 20, 2010 to July 8, 2015, audiometric testing revealed, at worst, Level VI hearing acuity in the right ear and V hearing acuity in the left ear, which is commensurate with the 20 percent disability rating assigned under Diagnostic Code 6100.  

VA treatment records dated throughout the appeal period note that the Veteran wears hearing aids in both ears.  September 2011 VA treatment records note that the Veteran reported hearing difficulty, particularly with television and his grandchildren.  The treatment records note that, due to diminished hearing acuity, the Veteran will continue to experience difficulty communicating in adverse listening situations such as noise, speaker at a distance, and reverberation.  

At the April 2011 VA audio examination, audiometric testing reflects the following auditory thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
60
65
75
80
LEFT
45
55
60
75
80

The average puretone threshold was 67.5 dB in the right ear and 70 dB in the left ear.  Word recognition scores, based on the Maryland CNC test, were too unreliable to score.  At the VA examination, the Veteran reported functional impairment from the hearing loss of difficulty understanding speech.  Applying Table VIA, because puretone thresholds were at least 55 dB at each of the four specified frequencies (1000, 2000, 2000, 3000, 4000 Hz) in both ears, results in a numerical designation of Level VI in the right ear and V in the left ear, which, when applied to Table VII, equates to a 20 percent disability rating.  38 C.F.R. §§ 4.85, 4.86.

A September 2011 VA treatment record notes that audiometric testing reflected the following auditory thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
75
80
80
LEFT
65
65
65
75
70

The average puretone threshold was 76.25 dB in the right ear and 68.75 dB in the left ear.  Word recognition scores could not be obtained due to lack of patient response/inconsistent responses.  Applying Table VIA, because puretone thresholds were at least 55 dB at each of the four specified frequencies (1000, 2000, 2000, 3000, 4000 Hz) in both ears, results in a numerical designation of Level VI in the right ear and V in the left ear, which, when applied to Table VII, equates to a 20 percent disability rating.  Id.  The Veteran underwent additional audiometric testing later that same month, which revealed substantially the same (or slightly improved) hearing acuity. 

A November 2011 VA treatment record notes that audiometric testing revealed moderate to severe right ear hearing loss and mild to severe left ear hearing loss.  Speech recognition ability was too unreliable to be obtained due to lack of response or rhyming.  The treatment record notes that hearing was essentially unchanged when compared to the September 2011 audiometric testing except for a significant shift noted at 8000 Hz in the right ear only.  

A May 2015 VA treatment record notes that audiometric testing reflected the following auditory thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
75
80
70
80
LEFT
45
60
60
55
60

The average puretone threshold was 76.25 dB in the right ear and 58.75 dB in the left ear.  Word recognition scores were not obtained but it was noted that the provider was able to easily communication with the Veteran in a quiet room without amplification.  Applying Table VIA, because puretone thresholds were at least 55 dB at each of the four specified frequencies (1000, 2000, 2000, 3000, 4000 Hz) in both ears, results in a numerical designation of Level VI in the right ear and IV in the left ear, which, when applied to Table VII, equates to a 20 percent disability rating.  Id.  

The Board has reviewed the statements from the Veteran and his family made during the course of this appeal and to health professionals and, while they report the difficulties the hearing impairment causes, these statements do not establish that a disability rating in excess of 20 percent is warranted for the initial rating period from July 20, 2010 to July 8, 2015.  Such a rating is determined from the application of mechanical audiometric testing and speech recognition scores.  Based on the above, the Board finds that, for the initial rating period from July 20, 2010 to July 8, 2015, the Veteran's disability picture more nearly approximates the criteria for a 20 percent disability rating; therefore, an initial disability rating in excess of 20 percent for bilateral hearing loss must be denied.  38 C.F.R. §§ 4.3, 4.7.

From July 8, 2015 to January 8, 2016

After a review of all the evidence, the Board finds that, for the initial rating period from July 8, 2015 to January 8, 2016, audiometric testing revealed, at worst, Level VII hearing acuity in both ears, which is commensurate with a 40 percent disability rating under Diagnostic Code 6100.  

A July 2015 VA treatment record notes that audiometric testing reflected the following auditory thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
80
80
80
85
LEFT
75
75
80
85
90

The average puretone threshold was 81.25 dB in the right ear and 82.5 dB in the left ear.  Word recognition scores were not obtained.  Applying Table VIA, because puretone thresholds were at least 55 dB at each of the four specified frequencies (1000, 2000, 2000, 3000, 4000 Hz) in both ears, results in a numerical designation of Level VII in both ears, which, when applied to Table VII, equates to a 40 percent disability rating.  Id.  

The Board also finds that the weight of the evidence demonstrates that the criteria for a disability rating in excess of 40 percent have not been met or more nearly approximated for any part of the initial rating period from July 8, 2015 to January 8, 2016.  While the Veteran's statements reflect the difficulties the hearing impairment causes, these statements do not establish that a disability rating in excess of 40 percent is warranted for the initial rating period from July 8, 2015 to January 8, 2016 because such a rating is determined from the application of mechanical audiometric testing and speech recognition scores.  Based on the above, the Board finds that, for the initial rating period from July 8, 2015 to January 8, 2016, the Veteran's disability picture more nearly approximates the criteria for a 40 percent disability rating; therefore, an initial disability rating of 40 percent, but no higher, for bilateral hearing loss is granted.  38 C.F.R. §§ 4.3, 4.7.

From January 8, 2016

After a review of all the evidence, the Board finds that, for the initial rating period from January 8, 2016, audiometric testing reveals, at worst, Level VIII hearing acuity in both ears, which is commensurate with a 50 percent disability rating under Diagnostic Code 6100.  

A  January 2016 VA treatment record notes that the Veteran's left ear hearing thresholds had decreased significantly since the May 2015 audiometric testing.  A March 2016 VA treatment record notes that audiometric testing reflected the following auditory thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
85
85
90
90
LEFT
85
85
85
85
90

The average puretone threshold was 87.5 dB in the right ear and 86.25 dB in the left ear.  Word recognition scores were not obtained.  Severe to profound hearing loss was noted bilaterally.  Applying Table VIA, because puretone thresholds were at least 55 dB at each of the four specified frequencies (1000, 2000, 2000, 3000, 4000 Hz) in both ears, results in a numerical designation of Level VIII in both ears, which, when applied to Table VII, equates to a 50 percent disability rating.  Id.  

As noted above, audiometric testing was not able to be completed at the November 2016 VA examination due to poor inter-test reliability.

The Board also finds that the weight of the evidence demonstrates that the criteria for a disability rating in excess of 50 percent have not been met or more nearly approximated for any part of the initial rating period from January 8, 2016.  While the Veteran's statements reflect the difficulties the hearing impairment causes, these statements do not establish that a disability rating in excess of 50 percent is warranted for the initial rating period from January 8, 2016 because such a rating is determined from the application of mechanical audiometric testing and speech recognition scores.  Based on the above, the Board finds that, for the initial rating period from January 8, 2016, the Veteran's disability picture more nearly approximates the criteria for a 50 percent disability rating; therefore, an initial disability rating of 50 percent, but no higher, for bilateral hearing loss is granted.  38 C.F.R. §§ 4.3, 4.7.

Separate Rating for Chronic Otitis Externa

The contention liberally construed for the Veteran is that the chronic otitis externa is caused by the bilateral hearing loss.  At the April 2016 Board hearing, the Veteran and his spouse testified that the Veteran experiences dizziness, ear infections, scarring, and fluid buildup in his ears associated with the service-connected bilateral hearing loss.  The Veteran testified that his doctors informed him the dizziness and imbalance was related to the ear infections.   

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2017).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

First, the evidence of record reflects that the Veteran had current diagnosed chronic otitis externa.  See e.g., March 2011, March 2015 VA treatment records, November 2016 VA examination report. 

The evidence is also at least in equipoise on the question of whether the chronic otitis external is causally related to the service-connected bilateral hearing loss.  A July 2015 VA treatment record notes that the moisture build up in the ears caused by the Veteran's hearing aids was suspected to be causing the recurrences of otitis externa.  The VA treatment record notes that the hearing aids were likely not venting well.  A February 2016 VA treatment record that the Veteran continued to having itching in the ears with hearing aids used leading to recurrent infection.  

In a November 2016 VA medical opinion report, the VA examiner opined that it is less likely as not that the Veteran's claimed dizziness, ear infections, scarring, and fluid buildup - diagnosed as otitis external - is a residual of the service-connected bilateral hearing loss because otitis external is an infection or inflammation of the outer ear canal and does not affect the tympanic membrane or any other structure in the middle ear that controls hearing.  However, the VA examiner went on to note that devices that occlude the ear canal such as hearing aids - which the Veteran wears because of the service-connected bilateral hearing loss - can predispose an individual to external otitis.  

The Board finds that the evidence is at least in equipoise as to whether the chronic otitis is a secondary complication of the bilateral hearing loss - i.e., caused by the hearing aids prescribed to treat the bilateral hearing loss; therefore, resolving reasonable doubt in favor of the Veteran, service connection for chronic otitis, as secondary to the service-connected bilateral hearing loss, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  

Further, for the entire initial rating period from July 20, 2010, the Board finds that the evidence of record reflects that the Veteran's chronic otitis external has been manifested by symptoms of pain, swelling, fluid buildup resulting in serous discharge and slight dizziness, imbalance, and water-in-ear sensations, and itching requiring frequent and prolonged treatment, to warrant a separate 10 percent disability rating under 38 C.F.R. § 4.87, Diagnostic Code 6210 (chronic otitis externa).  Under Diagnostic Code 6210, a 10 percent (maximum) schedular rating is assigned for chronic otitis externa with swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.  38 C.F.R. § 4.87.  

VA treatment records note that the Veteran experienced periodic blockage and debris in the ear canal and discharge from both ears, as well as undergone a number of treatments for removal of the same.  The Veteran has repeatedly been prescribed ear drops to treat recurrences of otitis external and instructed to employ regular self-care of these symptoms with weekly vinegar/rubbing alcohol rinses of the ears as well as to use a blow dryer to dry the ears.  See e.g., March 2011, March 2015 VA treatment records, November 2016 VA examination report.  

A February 2011 VA treatment record notes that the Veteran reported a "water feeling" in the ears and discomfort for six months.  The ear canals were observed to be swollen.  An August 2011 VA treatment record notes that the Veteran reported dizziness/imbalance stating that "every once in a while" he will "stumble" particularly when rising rapidly.  A September 2011 VA treatment record notes that the Veteran reported intermittent dizziness/balance problems that occur upon standing or bending as well as intermittent ear pain greater in the left ear then the right.     

March 2015 VA treatment records note that the Veteran reported a history of bilateral ear infections with symptoms of fullness and pain that are recurrent even with antibiotic drops.  A May 2015 VA treatment record notes that the Veteran was prescribed an ear cream to treat the right otitis externa.  A July 2015 VA treatment record notes that the Veteran continued to have moist debris in the ears despite blowing the ears dry and rinsing weekly with vinegar/alcohol.  

A January 2016 VA treatment record notes that the Veteran reported imbalance and intermittent ear pain related to bilateral otitis externa that can last for a couple days when he has an active ear infection.  The Veteran denied dizziness, true vertigo, drainage, or a history of ear surgeries.  The treatment record notes that the Veteran was referred for persistent ear pain and possible recurrence of otitis externa.  

A February 2016 VA treatment record notes that the Veteran had itching in the ears and recurrent otitis externa.  The Veteran was instructed on ear cleaning, prescribed medication for itching, and directed to use a hair dryer on the ears twice per day.  A March 2016 VA treatment record notes that the Veteran continued to use ear drops for chronic otitis externa.  The Veteran reported the ears sometimes hurt and are very itchy.  April 2016 VA treatment record notes dizziness with otitis externa.  A May 2016 VA treatment record notes bilateral ear pain associated with otitis external.  

At the November 2016 Board hearing, the Veteran reported ear infections every 60 days since the 1980s with symptoms of ear swelling.  The Veteran reports that the recurrent ear infections are treated with prescription cream as well as direction to wash out the ears with alcohol and vinegar.  

Based on the above, and resolving reasonable doubt in the Veteran's favor, the Board now finds that a 10 percent (maximum) disability rating is warranted for chronic otitis externa for the entire rating period on appeal from July 20, 2010.  38 C.F.R. §§ 4.3, 4.7.  

The Board also finds that no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the ear.  Chronic otitis externa is specifically contemplated by the Rating Schedule; therefore, rating by analogy is not appropriate in the current case.  See Copeland v. McDonald, 27 Vet. App. 333, 336-37 (2015) (holding that when a diagnosed condition is specifically listed in the Rating Schedule, rating by analogy is inappropriate).

Next, there evidence of record does not reflect diagnosis or treatment for otitis media, mastoiditis, or cholesteatoma, Meniere's syndrome, loss of auricle, neoplasm of the ears, or perforation of the tympanic membrane; therefore, Diagnostic Codes 6200 to 6202, 6205 to 6209, and 6211 are inapplicable.  38 C.F.R. § 4.87.  

To the extent that the Veteran has reported some dizziness associated with the otitis externa, while the criteria under Diagnostic Code 6204 (peripheral vestibular disorder) rate based on dizziness and staggering, the evidence of record does not reflect that the Veteran has been diagnosed with a peripheral vestibular disorder nor is there evidence supporting a diagnosis of vestibular disequilibrium as required before a compensable rating is to be assigned under that Diagnostic Code.  Id., Diagnostic Code 6204, Note.  The November 2016 VA examination report notes that the Dix Hallpike test for vertigo was normal with no vertigo or nystagmus.  The evidence of record does not indicate any instances of vertigo noted throughout the appeal period.  The Board finds that the occasional instances of dizziness/imbalance associated with fluid buildup/debris in the ear does not more closely approximate true vertigo, particularly in light of the evidence reflecting that the Veteran does not have diagnosed vertigo.

Extraschedular Referral Considerations

The Board has considered whether referral for an extraschedular rating would have been warranted for bilateral hearing loss or chronic otitis externa for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2017).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular referral analysis, the Board finds that in this case all the symptomatology and impairment caused by the bilateral hearing loss is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A VA audiological examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  Martinak, 21 Vet. App. at 455.  The April 2011 VA examination report addressed the functional effects caused by the bilateral hearing loss disability, noting that the Veteran reported difficulty understanding speech.

The schedular criteria are adequate to rate the bilateral hearing loss disability.  Here, all the hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  The ability of the Veteran to hear voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, and certain high-pitched sounds.  The ability of the Veteran to understand people is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms from the hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are demonstrated in both ears in this case, and as measured by both audiological testing and speech recognition testing.  See Doucette, 28 Vet. App. 366 (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech"). 

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that the Veteran's reported difficulties are factors contemplated in the regulations and schedular rating criteria.  See also Doucette, supra (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria").

With respect to the claimed dizziness, ear infections, scarring, and fluid buildup in the ears, for the entire initial rating period from July 20, 2010, the Veteran's chronic otitis external has been manifested by symptoms of pain, swelling, fluid buildup resulting in serous discharge and slight dizziness, imbalance, and water-in-ear sensations, and itching requiring frequent and prolonged treatment.  These manifestations are contemplated in the rating criteria under Diagnostic Code 6210.  Swelling and pain are similar symptoms in terms of the impact on functioning.  Further the instances of dizziness/imbalance and water-in-ear sensations have been attributed to the fluid buildup that results in the frequent ear discharge.  Based on the above, the Board finds that the schedular criteria are adequate to rate chronic otitis externa, and referral for consideration of extraschedular rating is not required.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on daily life.  In the absence of exceptional factors associated with the bilateral hearing loss or chronic otitis externa, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R.	 § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  The Veteran has not contended that he is unemployed because of service-connected disabilities and the other evidence of record does not indicate anything contrary; thus, the Board finds that Rice is inapplicable because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities.  


ORDER

An initial disability rating for bilateral hearing loss in excess of 20 percent for the period from July 20, 2010 to July 8, 2015 is denied; initial disability ratings of 40 percent, but no higher, from July 8, 2015 to January 8, 2016, and 50 percent, but no higher, from January 8, 2016, are granted.

From July 20, 2010, a separate 10 percent initial disability rating for chronic otitis externa, as secondary to the service-connected bilateral hearing loss, is granted.





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


